SUPPLEMENTAL OPINION ON ' MOTION FOR' 'REHEARING' BY ' APPELLANT. Cockrill, C. J. - In ah application for a rehearing, our attention, is directed, -for the first time, notwithstanding the elaborate.^oral and printed, arguments, to the fact that the decree condemns the land to be sold-on a credit of twelve months, a period longer.than is.-.authorized, by statute. - The record.does not show that.the decree has been executed, .and if a sale .takes place after the mandate it may be apprehended that -the order of sale is approved as to the credit to be given. It is proper to notice this error to prevent misapprehension. Also an allowance to B. F, Grace, as administrator of the estate of Seth W. Bolton, to pay expenses of administration, was improper and must be disallowed on the rendition of the new decree. ........... The decree.of this-court-will Be modified in:accordance-with these directions. '- -. ■;